By the Court (from the Bench) :
In this cause there is no statement on motion for a new trial which this Court is authorized to consider.
It appears that the proposed statement and amendments were allowed by the Judge of the Court below, but the statement and amendments were never engrossed and authenticated by the signature of the Judge.
Such documents, not engrossed into one, and attested by the signature of the Judge, have never been regarded as the statement required by law, and have never been considered by this *28Court on appeal. (Baldwin v. Ferre, 23 Cal. 461.) The order denying the motion for a new trial must therefore be affirmed.
There was also an appeal from the judgment. The only point to which our attention is called in the last-mentioned appeal is the order overruling the demurrer to the amended answer of the defendant.
We have examined the answer carefully, and fail to find any errors in the ruling of the Court.
Judgment and order affirmed.